Citation Nr: 1137213	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a September 2007 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand.  By an order later that month, the Court granted the Joint Motion and remanded the claim to the Board for further action.  

In October 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and in August 2009, the Board again denied the claim.  The Veteran also appealed this decision to the Court, and in February 2011, the Court vacated and remanded the case back to the Board for further consideration.  

The Board notes that the Veteran has submitted two requests for hearings that he has later withdrawn.  In his first substantive appeal dated in November 2004, the Veteran requested a personal hearing before a Veterans Law Judge (VLJ), sitting at the RO.  In his second substantive appeal, also dated in November 2004, he indicated that he did not want a hearing.  He also formally withdrew his hearing request in February 2005.  However, in November 2005, the Veteran requested a personal hearing before a VLJ at the Board in Washington, DC.  He subsequently withdrew this request in February 2006.  No further communication from the Veteran regarding such hearing has been received.  As such, the Board considers the Veteran's hearing request to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011). 

The Board observes that the Veteran filed the present claim as a request to reopen a prior claim for service connection for schizophrenia (mood disorder) that was denied by the RO; however, VA was unable to locate his claims file at that time.  Accordingly, the RO recharacterized the claim to reopen as a new claim.  The Veteran's claims file has since been recovered; however, the Board determines that to now require the Veteran to submit new and material evidence for this claim would be prejudicial and detract from the fairness of the adjudication.  Hence, the claim remains an original claim for service connection.

In addition, the Board notes that the medical evidence of record shows a number of different diagnoses for the Veteran's current psychiatric disorder.  Therefore, the Board has recharacterized his claim for service connection for schizophrenia (mood disorder) as one of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  As this change broadens the claim, increasing the disabilities for which service connection may be considered, the Board finds that this change does not prejudice the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In light of the most recent remand of this case by the Court, the Board determines that another remand is necessary to allow for further development of the claim.  Specifically, the Board finds that efforts should be made to obtain outstanding treatment records and a VA opinion on this claim.  

First, the Board observes that the Veteran has received frequent VA treatment at the VA Medical Center (VAMC) in Cleveland.  The most recent VA treatment record in the claims file is dated in July 2008.  Therefore, requests should be made of the VAMC in Cleveland for any additional, relevant treatment records dated after July 2008.

Second, the Board finds that the Veteran should be scheduled for a VA examination to assess the existence and etiology of the claimed acquired psychiatric disorder.  In this regard, the Board observes that service treatment records reflect a diagnosis of immature personality disorder.  Personality disorders are not acquired psychiatric disorders, but are considered to be congenital or developmental disabilities for which service connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Therefore, any disability resulting from the Veteran's personality disorder cannot be service-connected.  Id.

However, post-service records demonstrate diagnoses of numerous acquired psychiatric disorders, to include paranoid schizophrenia, substance induced mood disorder; substance induced sleep disorder; cocaine and alcohol dependency; and depressive disorder, not otherwise specified (NOS).  From May 2003 onward, diagnoses included cocaine and alcohol dependency and depressive disorder NOS, and the Veteran received ongoing treatment for his substance abuse disorders.  The Board notes that direct service connection for alcohol and cocaine dependence is barred as a matter of law.  38 C.F.R. § 3.301(a).  However, non-substance abuse diagnoses are for consideration in claims for service connection. 

Further, as noted by the Court, on his November 2004 VA Form 9 submission, the Veteran recounted incidents during basic training on Parris Island where he was grabbed and collared by a drill instructor and threatened by the drill instructor that he would end up drowned like another recruit if he did not shape, which he claimed caused him to fear for his life and become severely depressed and suicidal.  The Veteran is competent to describe such incidents, and in conjunction with in-service and post-service evidence of psychiatric treatment, they provide a sufficient basis for scheduling a VA examination.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the Cleveland VAMC dated from July 2008 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA psychiatric examination in order to ascertain the existence and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all mental health diagnoses appropriate to the Veteran's symptoms. 

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in August 2003 to the present, is related to an event, injury, or illness during his military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the June 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


